Mr. Justice Breese: I can not consider the entry on the judge’s docket, in the hand-writing of the clerk, as “an interpolation,” but think, whatever appears upon the judge’s minutes is there with his knowledge and approbation, and by his direction. It was for the party resisting the motion to show it was an interpolation—presumptively it was the act of the court. I am of opinion, these minutes show most clearly that this cause was set for the seventh Tuesday of the term. It was error, therefore, in the court to dispose of the cause, finally, on the fifth Tuesday, or on any other day prior to the seventh Tuesday. The defendant has a clear right to an order amending the record according to the judge’s minutes, and to avail of that error on writ of error in this court. If the memorandum of the clerk was not made by direction of the judge, and with his knowledge, it being improperly there he would have drawn his pen through it, and erased it. The default admitted only a cause of action, the damages could be contested before the jury of inquiry. This opportunity has been denied the defendant, who might have been able to show on the inquiry, if held on the seventh Tuesday of the term, that one hundred dollars would be full compensation.